Citation Nr: 0003114	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-17 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to both hands.

2.  Entitlement to a disability evaluation in excess of 10 
percent for eczema. 

3.  Entitlement to a compensable disability evaluation for 
chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.    
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO).  


FINDINGS OF FACT

1.  Competent evidence medically relating residuals of cold 
injury to the hands to the veteran's period of service has 
not been presented.   

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased evaluations 
has been obtained insofar as possible by the RO.

3.  The veteran's service-connected eczema is principally 
manifested by complaints of itching and exfoliation with 
objective findings of minimal xerosis; there is no objective 
evidence of exudation, extensive lesions, marked 
disfigurement, ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant disfigurement due to the eczema.

4.  The veteran's service-connected chondromalacia of the 
knees is principally manifested by complaints of pain on 
motion and tenderness of the patella, without objective 
evidence of limitation of motion or painful motion, 
instability, swelling, or degenerative joint disease of the 
knees.    

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a cold injury to the hands is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a disability evaluation in excess of 10 
percent for eczema have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(1999). 

3.  The criteria for a compensable disability evaluation for 
chondromalacia of the knees have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Cold Injury to the 
Hands

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

The veteran asserts that he incurred cold injury to the hands 
in service and he is entitled to service connection for 
residuals of cold injury to his hands.  At a hearing before 
the Board in November 1999, the veteran and his 
representative asserted that the service medical records show 
that at the time the veteran was treated for cold injury to 
the feet, he also complained of cold injury to his hands.  
Hearing Transcript, hereinafter Tr. 2 and 3.  He stated that 
when his hands were frost-bitten in service, he was in basic 
training and it was right before the Christmas break.  Tr. 4.  
The veteran stated that the cold injury occurred in December 
1974, right around Christmas time, and he incurred cold 
injury to the feet in 1976 or 1977.  Tr. 10.  He was at Fort 
Leonard Wood in Missouri.  Tr. 10. He did not go to a doctor 
for treatment of his frostbitten hands in service.  Tr. 4.  
Since service, the veteran has not had any injuries to his 
hands.  Tr. 5.  He believed that the problems that he now had 
with his hands were due to the initial exposure in service.  
Tr. 5.  He stated that when it was cold, his hands started to 
burn when he touched anything cold.  Tr. 3.  The veteran 
stated that he has the same symptoms now that he did in the 
military, except that now, his hands were more sensitive.  
Tr. 3. 

The veteran has submitted competent medical evidence which 
establishes a current diagnosis of cold injury to the hands.  
The April 1998 VA examination report reflects a diagnosis of 
cold injury to the hands.  

The service medical records are silent for a diagnosis of 
cold injury to the hands.  A December 1976 service medical 
record indicates that the veteran reported having "frozen 
feet and hands."  He stated that he had cold injury in 1974 
to his hands and feet without pain presently.  He had 
feeling.  Examination revealed mild blanching to the tips of 
the toes without edema or blistering.  He had good sensation 
in all digits.  The impression was cold injury, probable 
chilblains.  There was no indication that the veteran had 
cold injury to his hands.  

The Board notes that a June 1978 service medical record 
indicates that the veteran had eczema on the left second and 
third digits.  An August 1978 service medical record 
indicates that the veteran had dyshidrosis of the fingers.  
It was noted that the veteran had three or four papules in 
the area of the heads of the fingers.  The Board notes that 
service connection for eczema was established in February 
1987, and a 10 percent disability evaluation was currently 
assigned.    

The veteran has not submitted competent medical evidence of a 
medical nexus between the current diagnosis of cold injury to 
his hands and his period of service.  The evidence of record 
shows that cold injury to the hands was first diagnosed 20 
years after service.  In his original claim for compensation 
benefits, dated in November 1978, the veteran did not file a 
claim for cold injury to the hands.  VA examination reports, 
dated in October 1978, December 1980, July 1985, August 1986, 
January 1989, February 1990, and April 1997, are silent for a 
diagnosis of cold injury to the hands.  The VA examination 
reports reflect diagnoses of dyshidrotic eczematous 
dermatitis of the hands.  As noted above, service connection 
is in effect for that disorder.  In January 1998, the veteran 
filed a claim for service connection for frostbite of the 
hands and feet. 

The clinical evidence of record, including the VA examination 
reports, do not provide a medical nexus between the veteran's 
current diagnosis of cold injury to the hands and his period 
of service.  The April 1998 VA examination report indicates 
that the veteran reported that he sustained exposure to the 
cold, severe frostbite, of his hands when he was on guard 
duty in service.  The examiner indicated that he had no 
records to review.  Signs and symptoms at the time of acute 
injury were reportedly discoloration of the hands and 
subsequent swelling and blistering of the skin, on and off, 
with peeling and feeling of extreme cold or hot.  Paresthesia 
was noted.  Examination revealed that the veteran had 
blisters over the radial aspect of his index fingers, 
bilaterally.  The blisters were punctate and small.  There 
was no evidence of infection.  The veteran had full range of 
motion of all of the fingers and he was able to make a fist 
without pain.  He had good sensation in all of the fingers.  
No deformities were noted.  The color of the tips of the 
fingers was normal.  The veteran had some cold sensitization 
at that time, which was similar to Raynaud's phenomenon.  
There was no chronic pain or arthralgia at that time.  The 
impression, in pertinent part, was cold injury to both hands 
and feet.  

The Board finds that the April 1998 examination is not 
competent medical evidence of a nexus between the current 
diagnosis of cold injury to the hands and the veteran's 
period of service.  The examiner noted that the veteran 
reported that he had sustained frostbite in service.  
However, the examiner further indicated that he did not have 
the veteran's clinical records to review.  As discussed in 
detail above, the service medical records do not establish 
that the veteran sustained severe frostbite to the hands in 
service.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Thus, the Board finds that the 
notations in the April 1998 VA examination report, that the 
veteran experienced severe frostbite in service, is not 
competent evidence of service incurrence of cold injury to 
the hands or competent evidence of a nexus between the 
veteran's current diagnosis of cold injury to the hands and 
his period of service.  

The veteran asserts that his current diagnosis of cold injury 
to the hands was caused by exposure to cold in service.  
Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the current 
diagnosis of cold injury to the hands is medically related to 
his period of service.  See Espiritu, supra.  Thus, the 
veteran's statements do not establish a medical nexus.  The 
Board also points out that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  
The veteran has not submitted any other medical opinion to 
support his claim.  

As discussed in detail above, there is no medical evidence of 
record which establishes a diagnosis of cold injury to the 
hands in service.  Because the evidence of record does not 
establish a diagnosis of cold injury to the hands in service, 
the provisions of 38 C.F.R. § 3.303(b) do not assist the 
veteran in the submission of a plausible claim.  The Board 
also finds that the veteran's statements that he has had the 
same symptomatology since service are insufficient to 
establish continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  There are no clinical records to support the 
veteran's assertion that he has continuity of symptomatology 
of cold injury to the hands since service.  Furthermore, as 
noted above, the veteran has not submitted competent medical 
evidence which relates his current cold injury to the hands 
to his complaints of numbness, paresthesia, and tingling for 
the past 20 years.  Thus, the Board finds that the provisions 
of 38 C.F.R. § 3.303(b) do not assist the veteran in the 
submission of a plausible claim.   

In light of the absence of competent medical evidence of a 
nexus between the current diagnosis of cold injury to the 
hands and the veteran's period of service, the veteran's 
claim is implausible and not well grounded.  Therefore, the 
claim must be denied.  38 U.S.C.A. § 5107(a). 

II.  Entitlement to an Increased Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in 1997 and 1998.  Pertinent treatment records 
were obtained.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Entitlement to a Disability Evaluation in Excess of 10 
Percent for Eczema

Service connection for eczema was established in a February 
1987 rating determination.  A noncompensable disability 
evaluation was assigned effective July 29, 1986.  The award 
was based upon service medical records which show that eczema 
was diagnosed in June 1978.  An October 1986 VA examination 
report indicates that examination of the skin revealed that 
the veteran had residuals of some tiny vesicles that were 
ruptured and were drying up on the back and the front of his 
hands.  The vesicles were about 1 millimeter in diameter and 
were grouped in clusters.  Some had a firm consistency, along 
the sides of the fingers.  There were no lesions between the 
toes and feet.  The diagnosis was dyshidrotic eczematous 
dermatitis of both hands, chronic and mild.  

In February 1997, the veteran filed a claim for an increased 
rating.  In an October 1997 rating decision, the RO assigned 
a 10 percent evaluation to the eczema effective February 13, 
1997.  The veteran contends that he is entitled to a higher 
evaluation.   

The RO assigned the 10 percent disability evaluation to the 
veteran's service-connected eczema under Diagnostic Code 
7806, eczema.  Under this diagnostic code, a noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation, or itching on a nonexposed surface or 
small area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 
percent evaluation requires exfoliation, exudation, or 
itching and involvement of an exposed surface or extensive 
area.  Id.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the eczema 
under the provisions of Diagnostic Code 7806.  

The medical evidence of record shows that upon VA 
dermatological examination in April 1997, small dyshidrotic 
palmar-solar cutaneous junction pompholyx, consistent with 
dyshidrotic eczema, were detected on the hands and feet.  
There were isolated eczematoid lesions on the back and on the 
antecubits.  The diagnosis was eczema with palmar solar 
dyshidrosis and isolated body lesions, in fair remissions, on 
therapies.  The veteran reported that he used some creams and 
emollients for the condition he applied amcinonide ointment 
to the hands and applied an ammonium lactate solution, twice 
daily, topically.  

A March 1997 VA dermatological treatment record indicates 
that the veteran had minimal xerosis.  An October 1997 VA 
treatment record indicates that the dyshidrosis was well 
controlled on medication.  An April 1998 VA examination 
report indicates that examination revealed no evidence of 
eczema on the back.  Examination of the feet revealed that 
the veteran had some blisters, which were reddish, small, and 
punctate, over the second and fourth toes, bilaterally.  
There were several blisters on the plantar aspect of both 
feet, in the mid-section, that were well-healed, without 
infection.  There were blisters over the radial aspect of the 
index fingers, bilaterally.  The blisters were punctate and 
small, over the distal interphalangeal joint region.  There 
was no evidence of infection.  At the hearing before the 
Board in November 1999, the veteran stated that the eczema 
affected him from head to toe.  Tr. 8.  The worst part was on 
his back around his buttocks up to his shoulder, where he had 
scaly, dry skin.  Tr. 8.  That was the hardest part to get to 
when applying medication; he could not reach around his back.  
Tr. 8.  He indicated that his skin flaked off and itched; the 
itching became painful sometimes.  Tr. 13.  The eczema did 
not stop the veteran from doing anything; it was just 
uncomfortable.  Tr. 13.  

There is no medical evidence of constant exudation, extensive 
lesions, or marked disfigurement.  As noted above, the eczema 
was in fair remission upon examination in April 1997.  Only 
isolated lesions were detected on the back and antecubits in 
1997.  Upon examination in April 1998, there was no evidence 
of eczema on the back and no evidence of lesions.  There is 
no medical evidence of ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant disfigurement due to the eczema.  

The medical evidence of records indicates that the veteran 
had a nodule on the right temple excised in April 1997.  The 
wound healed well and there is no medical evidence of 
residuals.  

Thus, the Board finds that overall, the objectively 
demonstrated manifestations associated with the service-
connected eczema does not support an evaluation in excess of 
10 percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the eczema.   The 
Board finds the preponderance of the evidence is against the 
claim for an increased rating for eczema.    

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the veteran's service-connected eczema 
for the reasons discussed above. 

Entitlement to a Compensable Evaluation for Chondromalacia of 
the Knees

Service connection for chondromalacia of bilateral knees was 
established in a February 1987 rating determination.  A 
noncompensable disability evaluation was assigned effective 
July 29, 1986.  The award was based upon service medical 
records and the findings of the October 1986 VA examination.  
The service medical records show that in December 1975, 
chondromalacia of the left knee was assessed and in October 
1976, chondromalacia of the right knee was assessed.  

An October 1986 VA examination report indicates that flexion 
of the right knee was to 135 degrees, and extension was to 
zero degrees.  Flexion of the left knee was to 132 degrees 
and extension was to zero degrees.  There was no swelling or 
effusion.  There was crepitus on motion but no pain on 
pressure.  The patella was in a good position and nontender.  
McMurray's test was negative.  There was no wasting of the 
quadriceps or circulatory disturbance.  He was able to squat 
and arise on his heels and toes and stand on either foot 
alone.  He did not wear a knee brace or use a walking aid.  
He walked with a normal gait.  X-ray examination was normal.  
The diagnosis, in pertinent part, was residual injuries to 
both knees.  

An April 1998 VA examination report indicates that the 
veteran reported having pain in both knees, the right worse 
than the left.  He took aspirin for his pain.  Examination 
revealed that the veteran had full range of motion of the 
knees.  There was no swelling or evidence of deformity.  
There was tenderness of the patella, bilaterally.  McMurray's 
sign was negative.  There was no instability medially or 
laterally.  There was no calf tenderness.  The veteran had 
full strength in his quadriceps.  It was noted that X-ray 
examination of the knees, which was performed in June 1997, 
revealed that bone density was within normal limits; there 
were no findings of arthritis.  The veteran walked normally 
without an antalgic gait.  No atrophy was noted.  Reflexes 
were within normal limits.  There was no sensory loss, motor 
weakness, or atrophy noted.  The impression was pain, both 
knees, without objective findings and without any limitation 
of motion.  The examiner noted that the knee disability did 
not impair his regular activities.  X-ray examinations of the 
knees were within normal limits.  There was no evidence of 
fracture or dislocation.  No knee effusion was appreciated.    

At a hearing before the Board in November 1999, the veteran 
stated that he had painful motion of the knees.  Tr. 6.  He 
indicated that when sitting, he experienced pain if he stayed 
in one position for too long.  Tr. 6.  He experienced the 
pain daily.  Tr. 6.  He took medication for the pain and 
would sit down and stretch out his legs.  Tr. 6.  The veteran 
stated that aspirin helped and he did not take other pain 
medications.  Tr. 7.  The veteran took one aspirin in the 
morning and one at night for the pain in his knees.  Tr. 12.  

The RO assigned a noncompensable disability evaluation to the 
chondromalacia of the knees, by analogy, under the provisions 
of Diagnostic Code 5003, degenerative arthritis.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation for chondromalacia of the 
knees under Diagnostic Codes 5260 or 5261.  The medical 
evidence of record demonstrates that there was tenderness to 
the patellae and complaints of pain with motion of the knees.  
The Board notes that there is no X-ray evidence of 
degenerative arthritis of the knees, and stresses that the 
bilateral knee disability was rated under Diagnostic Code 
5003 by analogy.  

The medical evidence demonstrates that the veteran had a full 
flexion of the knees.  In order for a disability evaluation 
of 10 percent to be assigned under Diagnostic Code 5260, 
flexion must be limited to 45 degrees or less.  Thus, the 
Board concludes that a compensable evaluation is not 
warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5261, extension of the left 
knee must be limited to 10 degrees or more.  The medical 
evidence of record establishes that extension of the knees is 
full.  The veteran complains of pain with motion.  Thus, the 
Board concludes that a compensable disability evaluation is 
not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran complains of pain on 
motion of the knees.  However, the medical evidence does not 
include objective signs of pain on motion or limitation of 
motion.  The April 1998 VA examination report indicates that 
the impression was pain, both knees, without objective 
findings or limitation of motion.  There was no instability, 
sensory loss, or motor weakness upon examination.  No atrophy 
was noted.  The veteran had full strength of the quadriceps.  
He walked normally, without an antalgic gait.  Reflexes were 
normal.  The veteran reported that aspirin helped his knee 
pain.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 and 
4.59 do not provide a basis for a compensable disability 
rating for the chondromalacia of the knees.     

The veteran asserts that he was not hired by the post office 
due to impairment caused by his service-connected bilateral 
knee disability.  The Board finds that the evidence of record 
does not support this contention.  The correspondence from 
the post office indicates that the veteran had a significant 
history of nonparalytic orthopedic impairments and this 
condition was not compatible with activities required by the 
postal position.  However, the Board points out that the post 
office did not indicate that the orthopedic impairment was 
due to the service-connected chondromalacia of the knees, as 
opposed to the service-connected residuals of the left 
shoulder injury, which was 10 percent disabling, or the 
service-connected postoperative status dislocation of the 
right shoulder, which was 20 percent disabling.  Thus, the 
Board finds that the medical evidence of record does not 
establish that the veteran has occupational impairment due to 
the service-connected chondromalacia of the knees.  

The veteran's service-connected bilateral knee disability may 
also be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

The medical evidence of record does not demonstrate that the 
veteran has instability of the knees.  Examination did not 
reveal any evidence of swelling or deformity.  Thus, the 
Board finds that a compensable disability rating is not 
warranted under Diagnostic Code 5257 for the bilateral knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the 
knees.  Consequently, Diagnostic Code 5256 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  There is no evidence of semilunar cartilage.  Thus, 
Diagnostic Codes 5258 or 5259 are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (1999).  
There is also no evidence of malunion or nonunion of the 
tibia and fibula; Diagnostic Code 5262 for impairment of the 
tibia and fibula is not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  There is no 
evidence of genu recurvatum.  Thus, Diagnostic Code 5263 is 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5263 (1999).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating to the bilateral knee 
disability.    

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable evaluation for the 
chondromalacia of the knees.  After considering all possible 
rating criteria, the Board finds that a compensable 
evaluation is not warranted for the chondromalacia of the 
knees, bilateral.  The preponderance of the evidence is 
against the veteran's claim.  

In summary, a compensable disability evaluation for 
chondromalacia of the knees is not warranted for the reasons 
described above.   




ORDER

Entitlement to service connection for a cold injury to the 
hands is denied.

Entitlement to a disability evaluation in excess of 10 
percent for eczema is denied.

Entitlement to a compensable disability evaluation for 
chondromalacia of the knees is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


